Citation Nr: 1400492	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to May 1975 and additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this matter for additional development in October 2012.  The development ordered with regard to the issue of entitlement to service connection for GERD included requesting that the Veteran provide the names and addresses of health care providers who treated him for that disability and affording the Veteran a VA examination.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives with respect to the issue of service connection for GERD.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus was developed for appellate consideration and was remanded for additional development.  In February 2013, the RO granted service connection for tinnitus.  Since the grant of service connection for tinnitus constitutes a full grant of the benefit sought, that claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  The issues of entitlement to service connection for a bilateral hearing loss disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

GERD is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. 
§§ 101, 1110, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, a January 2008 letter advised the Veteran of the evidence required to substantiate a service connection claim.  The January 2008 letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence. This letter also informed the Veteran of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The record includes service treatment records from the Veteran's period of active duty service, as well  post-service private and VA treatment records.  The RO obtained service treatment records and personnel records from the Veteran's reserve unit.  The Veteran has not identified any outstanding evidence that is pertinent to the claim being decided. 

Moreover, the Veteran underwent an adequate and probative VA medical examination.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran had a VA examination in January 2013.  The Board finds that the VA opinion and findings obtained in regard to his service connection claim are adequate.  The examiner reviewed the Veteran's medical history and provided a medical opinion based upon the examination findings, interview of the Veteran and review the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Next, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the etiology of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Service Connection for GERD

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).
In this case, GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran asserts that GERD is related to gastrointestinal symptoms he had during active service.  At the Board hearing in August 2012, the Veteran testified that he experienced abdominal pain and vomiting when he was in Thailand in 1975 and was MedEvaced to San Antonio for medical testing. 

The Veteran had active duty service from January 1973 to May 1975 and additional service in the National Guard.  Service treatment records reflect complaints of gastrointestinal symptoms.  An April 1975 entry in the service treatment records reflects that the Veteran took leave to come home from Thailand to get treatment for nausea, vomiting and epigastric pain.  The Veteran reported that he had been nauseated since March.  The Veteran was referred to the gastrointestinal clinic for evaluation.  

An April 1975 gastrointestinal clinic evaluation reflects that the Veteran reported that he developed nausea, vomiting and epigastric pain and had a 30-pound weight loss while he was in Thailand. The Veteran reported that his illness consisted of nausea, vomiting and abdominal pain.  He reported that these symptoms occurred after eating.  Consequently, he had been unable to eat and had noted weight loss.

On objective examination, it was noted that the Veteran appeared anxious but did not appear to be in physical discomfort.  The examination was otherwise limited to the abdomen, which appeared normal except for complaints of diffuse tenderness.  A physician indicated that the Veteran's problems were entirely psycho-physiological.  The physician noted, however, that organic disease may be present.  The physician noted that, if present, he would suspect that peptic ulcer disease or gallbladder disease is the etiology.  It was also noted that esophagitis might conceivably be responsible for the Veteran's symptoms.  The record noted that the Veteran was to be admitted for the purpose of observation and that an upper GI series should be obtained while the Veteran was there.  A subsequent treatment record, dated in April 1975, reflects that the Veteran was diagnosed with abdominal pain, etiology undetermined.  

The Veteran underwent a discharge examination in May 1975.  The examination report reflects that the Veteran came home from Thailand with severe digestive disturbance.  The Veteran was noted to be much improved but could not eat more than one meal a day.  In the summary of diagnoses, the physician noted that the Veteran could not eat well due to anorexia.  

The reserve records in evidence are limited to the personnel records, which do not contain any complaints or findings regarding GERD. 

Post-service medical records in evidence dated from 2001 reflect that the Veteran has reported epigastric discomfort and has been assessed with GERD.  

A private treatment record dated in January 2001 reflects that the Veteran complained of epigastric discomfort.  

A private treatment record dated in March 2004 reflects that the Veteran complained of stomach pain, abdominal cramps and diarrhea.  An assessment of reflux was noted.  

A statement from a private nurse practitioner, dated in December 2012, noted that the Veteran had an evaluation in January 2001, in which he complained of occasional chest pain and epigastric discomfort.  Upon examination of the abdominal area, there was generalized tenderness to the ventral pouch.  It was noted that an H-pylori test was performed and was negative at that time.  The statement further noted, in March 2003, the Veteran continued to complain of left upper quadrant pain and left lower quadrant pain and was prescribed medication for heartburn and GERD.

In August 2008, the Veteran had a VA examination.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was evacuated into Fort Sam Houston in 1975 because of inability to eat and weight loss.  The examiner noted that the Veteran was treated with Levine tube and medication and placed on a bland diet and given small amounts of food to eat, which he accommodated to gradually.  It was noted that, at the present time, the Veteran had flare-ups of esophageal reflux pain.  He was diagnosed with H. pylori in 2001 and 2003.  He was diagnosed with esophageal reflux in 2006 by a private doctor.  The examination noted that there was no dysphagia, no pyrosis or substernal discomfort and no hematemesis.  The Veteran reported symptoms of regurgitation every other day, which were much improved with nexium.  The Veteran denied nausea and vomiting.  The VA examiner diagnosed mildly symptomatic reflux and H. pylori.  The VA examiner opined that the esophageal reflux is not related to the discomfort the Veteran had in service.  The examiner explained that, in reviewing the claims file, no symptoms or diagnoses could be found relating to esophageal reflux.  

The Veteran had a VA examination in January 2013.  The Veteran reported that, while in Thailand in 1975, he noticed trouble breathing and trouble keeping food down.  He reported that he was med-evacuated due to not eating and losing weight due to GERD and gastritis type symptoms.  At that time, he had an upper GI study which was normal.  His examiner noted the Veteran to be very anxious, and due to the normal GI study, it was determined that the Veteran's symptoms were secondary to psychological issues involving anxiety.  The VA examiner noted that the Veteran's symptoms had worsened over the years, per his account, but he did not see a physician until about 2001.  At that time, he was tested for helicobacter pylori (h. pylori) which was negative.  He was tested again in 2003, and the h. pylori returned positive.  He underwent antibiotic therapy for that, but he continued to have symptoms.  The VA examiner noted that the Veteran had another upper GI series in 2006, showing GERD and that he was treated with Nexium at that time.  It was noted that the Veteran's symptoms had continued despite treatment.  

The examiner concluded that GERD is less likely than not related to service.  The examiner opined that the Veteran has an established diagnosis of GERD, per upper GI series in 2006.   The examiner noted that this was not found in 1975 during an upper GI examination in service.  The examiner explained that objective examination at that time found the Veteran to be symptomatic primarily due to anxiety and not an organic GI condition.  The examiner noted that, furthermore, the Veteran was diagnosed with H. pylori in 2003.  The examiner noted that this organism can cause gastritis and GERD and is present in about 50 percent of the world's population, according to the Mayo Clinic, and is not related to military service.  The examiner further noted that the Veteran did not seek treatment for at least 25 years after leaving service.  The examiner therefore concluded that it is less likely than not that the Veteran's GERD/ GI condition is due to military service.  

The Board finds that the weight of the competent and probative evidence is against the claim of service connection for GERD.  The VA medical opinions concluded that GERD is not related to active duty service.  The Board has considered the Veteran's testimony and statements.  Laypersons are competent to testify as to what they observed and what is within the realm of their personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, laypersons lacking in medical training and expertise cannot provide a competent opinion on a matter as complex as the etiology of GERD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lay statements of the Veteran are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology, however, such statements are not competent to provide evidence as to complex medical questions, such as the etiology of GERD.

In this case, there is no competent medical evidence of a nexus between the Veteran's current GERD and service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for GERD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for GERD is denied.


REMAND

Additional development is necessary with regard to the Veteran's claims for service connection for a bilateral hearing loss disability and a low back disability.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss disability is related acoustic trauma.  In statements in support of his claim, the Veteran has reported that he was on a firing range every day when he was in Thailand and that he fired weapons when he was in the National Guard.  

The Veteran was afforded a VA audiology examination in January 2013 which provided a nexus opinion regarding whether bilateral hearing loss is related to acoustic trauma in service.  Subsequent to the examination, a February 2013 rating decision granted service connection for tinnitus, based upon the February 2013 VA audiology opinion in which the VA examiner opined that the Veteran's tinnitus was related to hazardous noise exposure in service.  Because service connection has been granted for tinnitus, the Board finds that a remand is necessary to obtain a medical opinion regarding whether current bilateral hearing loss is proximately due to or aggravated by, service-connected tinnitus.  The Veteran should also be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

Low Back Disability

The Veteran asserts that he sustained a low back disability while on ACDUTRA in the National Guard.  He asserts that he was in a jeep, which hit a ditch, causing him to become airborne and be thrown from the jeep and hit the ground.  A May 2008 statement from a fellow National Guardsman, M.Z., corroborated the Veteran's assertions.  The statement indicated that this occurred during the summer of 1979.

In October 2012, the Board remanded the issue of service connection for a low back disability in order to obtain a VA examination.  The VA examiner was requested to provide an etiology opinion regarding the Veteran's low back disability and was instructed to consider the Veteran's account of being thrown out of a jeep while in the National Guard.  

The Veteran had a VA examination in January 2013.  The VA examiner diagnosed degenerative joint disease with herniation.  The examiner opined that the Veteran's back condition is less likely than not related to service.  The VA examiner noted that the Veteran reported being in an accident in the military, but there was no documentation.  The examiner also noted that there was a lack of documented medical treatment for 10 years after service.  

The Board finds that a remand is warranted to obtain an addendum opinion regarding the claim for service connection for a low back disability.  The January 2013 opinion noted a reported history of injury but did not specifically discuss whether the Veteran's current low back disability was related to such injury.  The examiner's discussion of the reported injury was limited to noting that the incident was not documented in service records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  The VA examiner should specifically consider and discuss the Veteran's account of his post-service low back symptoms.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)). 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of VA's duties to notify and to assist with regard to substantiating a secondary service connection claim under 38 C.F.R. 
§ 3.310 with respect to his claim for service connection for hearing loss.  

2.  Schedule the Veteran for a VA examination to determine whether current bilateral hearing loss is related to service-connected tinnitus.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that current bilateral hearing loss is proximately due to, or aggravated by, the Veteran's service-connected tinnitus.

If the service-connected tinnitus aggravates (i.e., permanently worsens) bilateral hearing loss, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439   (1995).  The examiner should report the baseline level of severity of the hearing loss disability prior to the onset of aggravation.  If some of the increase in severity of the disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should provide a detailed rationale for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided. 

3.  Forward the Veteran's claims file to the examiner who provided the January 2013 VA medical opinion and request an addendum opinion or to another appropriate VA examiner to render the requested opinion.  The examiner should review the entire claims file, including this REMAND, and should provide an opinion as to whether a current low back disability is at least as likely as not (50 percent or greater likelihood) related to service.  

In providing the opinion, the examiner should specifically address the Veteran's account of injuring his back in a jeep accident during his National Guard service.  The VA examiner should also discuss the Veteran's account of continuous symptoms since the reported accident.  See March 2013 statement.   

The examiner should provide a detailed rationale for the opinion provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided. 

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5.  Following completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.




 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


